               Case 3:19-cv-06025-BJR Document 57 Filed 09/15/20 Page 1 of 7




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT FOR THE
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7
     WILLIAM T. WHITMAN, individually and )
 8   on behalf of all others similarly situated, )
                                                 )          Case No. 3:19-cv-06025-BJR
                             Plaintiff,          )
 9                                               )
                                                 )          ORDER GRANTING PLAINTIFF’S
10                   v.                          )          MOTION TO COMPEL DISCOVERY
                                                 )
11                                               )
     STATE FARM LIFE INSURANCE                   )
12   COMPANY, an Illinois corporation,           )
                                                 )
13                                               )
                             Defendant.          )
14   ____________________________________)

15
                                         I.      INTRODUCTION
16
            Currently before the Court is Plaintiff’s Motion to Compel Discovery. See Pl.’s Mot. to
17
     Compel; Def.’s Resp. to Mot. to Compel, Dkt. Nos. 49, 51. Having reviewed the motion,
18
     opposition thereto, the relevant legal authority, and the record of the case, the Court will grant the
19
     motion. The reasoning for the Court’s decision follows.
20
                                          II.     BACKGROUND
21
            Plaintiff William T. Whitman was a policyholder of the universal life insurance policy
22
     (“Form 94030” or “the policy”) administered by Defendant State Farm Life Insurance Company.
23
     He alleges that Defendant made unauthorized deductions from his life insurance policy and
24

25
                                                       1
               Case 3:19-cv-06025-BJR Document 57 Filed 09/15/20 Page 2 of 7




 1   concealed factors inconsistent with his policy’s terms to calculate his monthly Cost of Insurance

 2   (“COI”) rates in violation of Washington law. See Second Am. Compl. (“SAC”) at ¶¶ 80, 87, Dkt.

 3   No. 38. Plaintiff filed this putative class action suit against Defendant on behalf of a class of

 4   Washington Form 94030 policy owners on October 30, 2019. Id. at ¶ 5. He asserts claims for

 5   breach of contract, conversion, declaratory and injunctive relief, and unfair and deceptive practices

 6   in violation of the Washington Consumer Protection Act, RCW 19.86.010 et seq. Id. at ¶¶ 58–89.

 7          Plaintiff served Defendant with his First Request for Production of Documents on June 1,

 8   2020. See Declaration of Joseph M. Feierabend (“Feierabend Decl.”) at ¶ 9; Ex. 1, Dkt. Nos. 50,

 9   50-1. This included Plaintiff’s Request No. 1 (“Request No. 1”), which asks Defendant to produce

10   “all documents, records, deposition transcripts, discovery responses, and data produced or

11   provided by [State Farm]” in Vogt v. State Farm Life Insurance Company, Case No. 2:16-cv-

12   04170-NKL (W.D. Mo.)”, a nearly identical case filed by undersigned counsel against Defendant

13   in the Western District of Missouri. Id. On July 13, 2020, Defendant responded to the discovery

14   request, objecting to Request No. 1, in part, as follows:

15          RESPONSE TO REQUEST FOR PRODUCTION NO. 1:

16          To the extent information produced in Vogt is relevant to the claims and defenses
            in this case and proportional to the needs of the case, State Farm will produce that
17          information. State Farm objects to this request on the grounds that it is not
            reasonably specific to the claims and defenses in this matter. This case is distinct
18          from Vogt, and not all information relevant to that matter is necessarily relevant to
            this case. State Farm further objects that information regarding Missouri
19          policyholders, produced in Vogt pursuant to that Court’s protective order, is private
            financial information of State Farm’s policyholders that has no relevance to the
20          claims and issues in this case. State Farm further objects that information produced
            in Vogt contained sensitive, competitively-valuable business information regarding
21          State Farm’s life insurance business. The information was produced in Vogt
            pursuant to an appropriate protective order and should not be produced here until
22          an appropriate protective order is entered that preserves the confidentiality of this
            information. State Farm also objects to the production of the information produced
23          in Vogt on the basis of the attorney-client privilege and the attorney work product
            to the extent applicable.
24

25
                                                      2
               Case 3:19-cv-06025-BJR Document 57 Filed 09/15/20 Page 3 of 7




 1
            Id. at ¶ 10; Ex. 2 at 12–13, Dkt. No. 50-2. Defendant further stated in its response that “the
 2
     prior rulings of another court do not control here” and concluded it was “withholding documents
 3
     pursuant to these objections.” Id.
 4
            The parties attempted in good faith to resolve this issue without court intervention and have
 5
     both submitted declarations describing their meetings and communications. Feierabend Decl. at
 6
     ¶¶ 11, 12; Declaration of Jeremy A. Root (“Root Decl.”) at ¶ 2, Dkt. No. 52. Unable to reach an
 7
     agreement, Plaintiff filed the instant motion on August 6, 2020.
 8
                                        III.    LEGAL STANDARD
 9
            Federal Rule of Civil Procedure (“FRCP”) 26(b)(1) provides that “[p]arties may obtain
10
     discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and
11
     proportional to the needs of the case, considering the importance of the issues at stake in the action,
12
     the amount in controversy, the parties’ relative access to relevant information, the parties’
13
     resources, the importance of the discovery in resolving the issues, and whether the burden or
14
     expense of the proposed discovery outweighs its likely benefit.” FED. R. CIV. P. 26(b)(1); see also
15
     Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th Cir. 2005).
16
            Where the response to discovery is unsatisfactory, the party seeking discovery may file a
17
     motion to compel discovery. FED. R. CIV. P. 37(a)(1); see also Lim v. Franciscan Health Systems,
18
     2006 WL 3544605, at *1 (W.D. Wash. Dec. 8, 2006). The Court has broad discretion to decide
19
     whether to compel disclosure of discovery. See Phillips ex rel. Estates of Byrd v. General Motors
20
     Corp., 307 F.3d 1206, 1211 (9th Cir. 2002). The Ninth Circuit has held that there are “liberal
21
     discovery principles” under the Federal Rules and that the party resisting discovery thus carries a
22
     “heavy burden of showing” why a request for discovery should be denied. Blankenship v. Hearst
23
     Corp., 519 F.2d 418, 429 (9th Cir. 1975); see also Gilson v. Evergreen at Talbot Rd. L.L.C., No.
24

25
                                                        3
               Case 3:19-cv-06025-BJR Document 57 Filed 09/15/20 Page 4 of 7




 1   04-02126, 2005 WL 3841864, at *2 (W.D. Wash. Nov. 1, 2005).

 2                                          IV.     DISCUSSION

 3          Defendant objects to Plaintiff’s Motion to Compel on two grounds. First, it charges that

 4   Plaintiff’s Request No. 1 is not “tailored to the claims, defenses and needs of [this] particular case”

 5   and “improperly seeks to ‘piggyback’ on other litigation” discovery produced in the Western

 6   District of Missouri case Vogt v. State Farm Life Ins. Co.” Def.’s Resp. to Mot. to Compel at 1.

 7   Defendant next claims that “Plaintiff’s request for all documents produced by State Farm in Vogt

 8   does not satisfy his discovery obligation to identify specifically the categories of documents he

 9   seeks.” Id. at 7. Defendant identifies categories of documents from the Vogt production that it

10   considers inappropriate in this case. Id. at 7–9. The Court will address each argument in turn.

11      A. The Vogt Production is Relevant

12          Defendant urges this Court to deny the motion to compel contending that Plaintiff fails to

13   show that all the materials from the Vogt production are relevant to the instant litigation. Def.’s

14   Resp. to Mot. to Compel at 3. Defendant alleges that Plaintiff’s request “is a textbook example of

15   an improper ‘cloned’ request.” Id. at 4. Plaintiff counters that the Vogt discovery materials are

16   relevant because Vogt is a virtually identical class action involving the same defendant, the same

17   policy form, the same claims, and the same alleged wrongful conduct alleged in the instant action.

18   Pl.’s Mot. to Compel at 8–9.

19          The Court finds Defendant’s “cloned request” argument unpersuasive. All of the cases

20   cited by Defendant involved pending and prior lawsuits that were factually and legally distinct.

21   See Wollam v. Wright Med. Grp., Inc., No. 10-03104, 2011 WL 1899774, at *1–2 (D. Colo. May

22   18, 2011) (request for documents produced in all legal actions taken worldwide over the last decade

23   against the defendant with only a single similarity of its allegedly defective product); see also

24   Midwest Gas Services, Inc. v. Indiana. Gas Co., No. 99-690, 2000 WL 760700, at *1 (S.D. Ind.

25
                                                       4
                 Case 3:19-cv-06025-BJR Document 57 Filed 09/15/20 Page 5 of 7




 1   Mar. 7, 2000) (request for all documents ever received or produced to the United States

 2   Department of Justice, where there was no showing that the documents were relevant or related to

 3   the pending case).

 4            In contrast, the instant lawsuit and Vogt have significant factual and legal overlap, with

 5   both suits against the same defendant asserting almost identical claims based on the same alleged

 6   misconduct.       Both the instant suit and Vogt assert identical claims of breach of contract,

 7   conversion, and declaratory and injunctive relief based on Defendant’s alleged wrongful conduct

 8   in overcharging his account and loading unauthorized factors into his plan’s rates in a manner

 9   inconsistent with the terms of his policy.1 See Vogt, 963 F.3d at 761. Thus, the cases are

10   sufficiently related to not constitute “cloned requests.” See Bally v. State Farm Life Ins. Co., No.

11   18-04954 (N.D. Cal. Feb. 22, 2019), Dkt. No. 59 (rejecting State Farm’s argument that identical

12   action filed by undersigned counsel was a “cloned discovery request” and ruling that “applicable

13   discovery and testimony obtained in Vogt [. . .] may be used in this litigation”). Given the

14   similarities in the Vogt and instant case, the Court concludes that Plaintiff has met his burden in

15   showing that the Vogt production is relevant.

16       B. Plaintiff’s Request is Not Overbroad or Unduly Burdensome

17            Defendant’s second argument, that Plaintiff’s request is overbroad, also fails because

18   producing the Vogt materials will not be unduly burdensome or costly. See FED. R. CIV. P.

19   26(b)(2)(B) (“On motion to compel discovery [. . .]. the party from whom discovery is sought must

20   show that the information is not reasonably accessible because of undue burden or cost.”).

21

22
     1 Plaintiff brings one additional claim against Defendant under state law for engaging in unfair and deceptive practices
23   in violation of the Washington Consumer Protection Act, RCW 19.86.010 et seq. See SAC at ¶¶ 79–84. The other
     difference between the instant ligation and Vogt is that Vogt sought to certify a class made up only of individuals who
24   purchased Defendant’s Form 94030 in Missouri, rather than in Washington state. Id. at ¶ 5.

25
                                                                5
                Case 3:19-cv-06025-BJR Document 57 Filed 09/15/20 Page 6 of 7




 1           Plaintiff seeks to compel the same documents already produced to undersigned counsel

 2   and already in Plaintiff counsel’s possession. The Court expects that the parties will enter into a

 3   stipulated protective order as they have previously done in Vogt and Bally to address concerns

 4   regarding the disclosure and use of any confidential or proprietary information produced in this

 5   case.

 6           Defendant identifies “categories of documents from the Vogt production that [it considers]

 7   inappropriate in this case.” Def.’s Resp. to Mot. to Compel at 7. The Court finds these objections

 8   meritless. First, Defendant objects to producing materials related to Form 86040, the predecessor

 9   policy to Form 94030. Id. The Court notes that the earlier form contains the same disputed policy

10   language as in Form 94030 and is therefore relevant to this lawsuit. Next, Defendant objects that

11   the Vogt materials relating to its communications with state regulators nationwide are “irrelevant

12   to the issues in this case” because this suit involves a putative Washington-only state class. Id. at

13   7–8. The Court disagrees; Defendant’s disclosures and responses to inquiries about Form 94030’s

14   common design, development, and pricing are relevant regardless of the regulator that received

15   Defendant’s communications. Defendant also notes that “substantial data in the Vogt litigation

16   pertains exclusively to policyholders in Missouri.” Id. at 8. The Court notes that these documents

17   will be protected under the parties’ anticipated protective order, as it was in the Vogt case.

18   Similarly, the protective order should safeguard Defendant’s corporate model documents and any

19   other confidential and proprietary materials disclosed by the company. 2

20                                             V.       CONCLUSION

21

22
     2 The Court notes that Defendant also objects to privileged documents inadvertently produced in Vogt and
23
     subsequently clawed back, see Def.’s Resp. to Mot. to Compel at 8; however, these documents are no longer part of
     the Vogt production.
24

25
                                                            6
              Case 3:19-cv-06025-BJR Document 57 Filed 09/15/20 Page 7 of 7




 1          For the foregoing reasons, the Court hereby GRANTS Plaintiff’s Motion to Compel

 2   Discovery, Dkt. No. 49, and orders as follows:

 3          (1) Defendant shall produce all the responsive materials to Plaintiff’s Request No. 1; and

 4          (2) The parties shall agree to a protective order similar to that in Vogt and Bally; and

 5              present it to the Court no later than 10 days from this order.

 6
            DATED this 15th day of September, 2020.
 7

 8
                                                          _______________________________
                                                          BARBARA J. ROTHSTEIN
 9
                                                          UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                      7
